NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          MAR 09 2015

                                                                       MOLLY C. DWYER, CLERK
RAYMOND GENE PHENIX,                             No. 13-16794            U.S. COURT OF APPEALS



              Petitioner - Appellant,            D.C. No. 2:03-cv-00485-MMD-
                                                 NJK
  v.

JAMES SCHOMIG; and NEVADA                        MEMORANDUM*
ATTORNEY GENERAL,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                           Submitted January 13, 2015**

Before: LEAVY, GRABER, and OWENS, Circuit Judges.

       Petitioner Raymond Phenix appeals the district court’s order denying his

application for habeas relief. Reviewing de novo, Taylor v. Cate, 772 F.3d 842,

846–47 (9th Cir. 2014), we affirm.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      The district court correctly concluded that the Nevada Supreme Court’s

decision rejecting Petitioner’s claim for prosecutorial misconduct was reasonable.

See 28 U.S.C. § 2254(d)(1) (permitting relief only where the state-court

proceedings resulted in a decision that is contrary to, or involved an unreasonable

application of, clearly established federal law); Harrington v. Richter, 562 U.S. 86,

98 (2011). In his opening statement, defense counsel opened the door for opposing

counsel to admit the challenged evidence. See Bowoto v. Chevron Corp., 621 F.3d

1116, 1130 (9th Cir. 2010) (noting that a party who raises a subject in an opening

statement "‘opens the door’" to admission of evidence on that same subject by the

opposing party (quoting United States v. Chavez, 229 F.3d 946, 952 (10th Cir.

2000))). In any event, Petitioner does not establish how any error, if one occurred,

had a "substantial and injurious effect or influence in determining the jury’s

verdict," Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993) (internal quotation

marks omitted), particularly in light of the other admissible evidence on the same

subject.

      We decline to grant a certificate of appealability ("COA") with respect to

any additional issues. See 28 U.S.C. § 2253(c)(2) (stating the standard for issuance

of a COA).

      AFFIRMED.


                                          2